Citation Nr: 0213144	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  93-12 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for scoliosis of the 
lumbar spine, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1980.  His claim initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In March 2000, the 
Board remanded the case for additional development.  That 
development has since been completed, and the case is once 
again before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's service-connected low back disability 
demonstrates no more slight limitation of motion without 
evidence of weakness or fatigability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
scoliosis of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5292 
(2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been afforded several VA orthopedic 
examinations to determine the nature and severity of his 
service-connected low back disability, the most recent of 
which was in April 2000.  There also does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  In addition, the veteran had the opportunity to 
testify at two personal hearings in March 1994 and March 
1996.  The Board concludes, moreover, that the discussions in 
the rating decisions, statements of the case and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  In the May 2002 supplemental statement 
of the case the veteran was notified of the evidence he 
should obtain and which evidence VA would obtain, and has 
been notified of the provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  

Given that the actions by the RO and the Board reflect 
fundamental compliance with the newly enacted version of 38 
U.S.C.A. § 5103, the Board finds that further development of 
the record is not necessary.  See also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claim at 
the present time is appropriate.

II.  Discussion

The veteran claims he is entitled to an evaluation in excess 
of 20 percent for his service-connected scoliosis of the 
lumbar spine.  For the reasons set forth below, the Board 
disagrees and finds that the preponderance of the evidence is 
against the veteran's claim. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

In this case, the veteran's scoliosis has been evaluated 
under Diagnostic Codes (DC) 5292 and 5295.  Under DC 5292, a 
20 percent evaluation is warranted for moderate limitation of 
motion of the lumbar spine, while a 40 percent evaluation is 
warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292.  Under DC 5295, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, while a 40 percent disability evaluation 
is warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R.   § 
4.71a, DC 5295

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Regulation 4.40 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled".  Regulation 4.45 states that to 
determine the factors causing disability of the joints 
inquiry must be directed toward, inter alia, "[p]ain on 
movement".  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating a low back disability as is limitation of 
motion, since "functional loss caused by either factor should 
be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

The facts of this case show that the veteran's scoliosis is 
most consistent with a 20 percent evaluation.  At a VA 
examination in April 1992, the veteran stated that any action 
or work caused back pain.  Objectively, no tenderness or 
spasms of the lumbosacral spine were noted.  Range of motion 
testing of the lumbar spine showed 90 degrees of flexion, 30 
degrees of extension and 35 degrees of lateral flexion.  
Straight leg raising was 90 degrees bilaterally.  When 
examined by VA in October 1993, the veteran reported that 
pain radiated from his lower back to his left lower 
extremity.  Range of motion testing showed 70 degrees of 
flexion, 10 degrees of extension, 20 degrees of lateral 
flexion bilaterally, and 25 degrees of bilateral rotation.  
Straight leg raising was to 70 degrees.  A radiology report 
showed narrowing of the interspace between L5 and S1.  The 
diagnosis was chronic low back pain.  

The veteran was also treated by several private physicians 
for his low back disability.  In a February 1993 letter, 
N.M., M.D., wrote that the veteran had been under her care 
since May 1982, and that his primary problem was chronic pain 
secondary to lumbosacral intervertebral disc syndrome.  Dr. 
N.M., however, made no mention of the veteran's service-
connected scoliosis.  She then referred the veteran to Dr. 
M.D.

In a February 1993 letter, M.D., D.O., a physiatrist, stated 
that he had been treating the veteran since April 1986 for 
recurrent and severe low back pain syndrome.  Dr. M.D. 
evaluated the veteran in January 1993 for continued 
complaints of severe low back pain with radiation to both 
lower extremities.  Dr. M.D. noted that X-rays of the 
lumbosacral spine performed in April 1992 revealed many 
degenerative changes, disc space narrowing at L5-S1, and a 
mild to moderate degree of thoracolumbar scoliosis.  Dr. 
M.D.'s diagnostic impression was lumbosacral radiculopathy.  
Dr. M.D. submitted an additional medical report dated March 
1994 in connection with the veteran's claim for social 
security disability benefits.  Dr. M.D. explained that the 
veteran suffered from various neurological and 
musculoskeletal problems, including cervical radiculopathy, 
low back pain, and bilateral lower extremity weakness 
secondary to lumbar disc disease.  Dr. M.D. concluded that 
the veteran was totally disabled and unable to enter gainful 
employment. 

In a February 1994 letter, E.Z., M.D., wrote that he had 
examined the veteran in October 1993 in connection his claim 
for social security benefits.  Dr. E.Z. explained that the 
veteran appeared to have difficulty walking, especially with 
using stairs.  He reported that the veteran had sustained 
numerous falls which were preceded by some shaking and tremor 
of the legs.  He also noted that the veteran had undergone 
corrective surgery on his left knee in the late 1980's for a 
torn cartilage.  Dr. E.Z. concluded that the veteran was 
deserving of social security disability benefits, due mostly 
to his progressive disturbance of superior cerebral function. 

At a VA examination in June 1996, the veteran reported a 
dull, annoying pain in his lower back with occasional sharp 
outbursts of pain.  Although he reported occasional numbness 
in his toes, no clear radiculopathy was present in either 
lower extremity.  A physical examination revealed marked 
decrease of lumbar lordosis.  Range of motion testing of the 
lumbar spine showed anterior flexion of 40 to 50 degrees, 
extension of 15 degrees, lateral flexion of 30 degrees 
bilaterally, and left rotation of 40 degrees.  Straight leg 
raising was 60 and 75 degrees for the right and left legs, 
respectively.

The veteran testified at two personal hearings in March 1994 
and March 1996.  He stated that he suffered from a dull, 
annoying pain in his lower back with radiation down both 
lower extremities.  He also described numbness in his left 
lower extremity and daily spasms in his lower back.  
According to the veteran, these symptoms caused limitation of 
motion in his lower back.  He said that he was on pain 
medication, muscle relaxers and had tried using a TENS unit 
which provided no relief from pain.  At his March 1996 
hearing, the veteran's representative argued that the 
veteran's low back disability should be evaluated under DC 
5293, for intervertebral disc syndrome.  

Pursuant to the Board's remand, the veteran was afforded an 
additional VA examination in April 2000 to determine the 
nature and severity of his service-connected scoliosis of the 
lumbar spine.  During the interview, the veteran reported 
that he was unable to exercise or perform heavy lifting 
because of low back pain.  The examiner noted the veteran's 
history of low back pain, but said that no radicular symptoms 
were present.  Upon physical examination, the veteran was 
able to bend forward until his fingertip were approximately 
12 inches from the ground before pain required him to stop.  
His lower back also exhibited 20 degrees of extension, 15 
degrees of lateral bending to both sides, and 20 degrees of 
bilateral rotation.  The veteran reported a dull achy pain in 
his lower back during the last 5 degrees of each movement, 
but denied radicular pain.  Parenthetically, the examiner 
noted that normal range of motion of the lumbar spine 
included flexion of 90 degrees, extension of 30 degrees, 
bending from 30 and 40 degrees, and rotation of 30 degrees.  
There was no evidence of muscle weakness or fatigability.  
Straight leg raising was negative bilaterally, deep tendon 
reflexes were 2+, and muscle strength was 5/5.  The examiner 
observed only a mild scoliotic curve, and a radiology report 
revealed mild narrowing of L4-5.  Based on these findings, as 
well as a review of the claims folder, the examiner concluded 
that the veteran's symptoms were most consistent with simple 
mechanical back pain due to strains the veteran experienced 
in service.  The examiner also concluded that the veteran's 
mild scoliosis did not cause any of the veteran's current 
problems, as scoliosis was generally not painful.  

Applying the above criteria to the facts of this case, the 
Board concludes that the veteran's current 20 percent 
evaluation fully contemplates the level of disability due to 
his service-connected scoliosis of the lumbar spine.  First, 
the Board finds that the veteran's overall limitation of 
motion has been no more than moderate under Diagnostic Code 
5292.  Range of motion testing in April 1992 showed 90 
degrees of flexion, 30 degrees of extension, and 35 degrees 
of lateral flexion; while range of motion testing in October 
1993 showed 70 degrees of flexion, 10 degrees of extension, 
20 degrees of lateral flexion, and 25 degrees rotation.  When 
examined in June 1996, the veteran's lumbosacral spine 
exhibited flexion of 40 to 50 degrees, extension of 15 
degrees, lateral flexion of 30 degrees bilaterally, and left 
rotation of 40 degrees.  In April 2000, the veteran was able 
to flex forward until his fingertip were approximately 12 
inches from the ground.  There was also 20 degrees of 
extension, 15 degrees of lateral bending to both sides, and 
20 degrees of bilateral rotation.  As a whole, these findings 
are analogous to slight limitation of motion under DC 5292, 
for which a 10 percent evaluation is warranted.  Hence, there 
is no basis for assigning an evaluation in excess of 20 
percent for the veteran's scoliosis under DC 5292.

The veteran's claim for an evaluation in excess of 20 percent 
also fails under DC 5295, as the evidence does not show that 
he suffers from a severe lumbosacral strain.  Although 
evidence reveals mild narrowing of the interspace between L5 
and S1, the veteran's lumbar spine does not exhibit most of 
the symptoms listed under the criteria for a 40 percent 
evaluation.  None of the clinical evidence shows that the 
veteran suffers from severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion, or some of the 
above with abnormal mobility on forced motion.  As noted, the 
veteran's lumbar spine exhibits only mild limitation of 
motion, with no evidence of muscle weakness of fatigability.  
The most recent VA examination report noted that straight leg 
raising was negative, that deep tendon reflexes were 2+, and 
that muscle strength was 5/5.  The Board also places 
significant weight on the VA examiner's opinion  of April 
2000 in which he stated that the veteran's scoliosis was only 
mild and did not cause any of his current symptoms.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected scoliosis warrants an evaluation higher than 20 
percent under DC 5295.  

The Board also finds that an evaluation in excess of 20 
percent is not warranted on the basis of functional loss due 
to pain or weakness.  38 C.F.R. §§ 4.40, 4.45 and 4.59.  No 
clinical evidence documents functional loss of the veteran's 
lumbosacral spine.  In fact, a VA examiner in April 2000 
specifically found no evidence of muscle weakness or 
fatigability with respect to the veteran's lumbosacral spine.  
The examiner also noted that the veteran's back exhibited 
pain-free motion until the last 5 degrees of motion.  
Although the veteran has reported trouble ambulating, no 
evidence indicates that his service-connected scoliosis is an 
etiological factor.  Instead, the evidence shows that the 
veteran's difficulty ambulating may be related to a knee 
disability.  In light of these findings, an evaluation higher 
than 20 percent is not warranted under 38 C.F.R. §§ 4.40 and 
4.45.

The veteran's representative maintains that an evaluation in 
excess of 20 percent is warranted under DC 5293, for 
intervertebral disc syndrome.  The Board disagrees.  In a 
supplemental statement of the case issued in July 1997, the 
RO specifically denied service connection for a herniated 
disc of the lumbosacral spine with left radiculopathy.  Since 
the veteran has not appealed that decision, the issue 
involving intervertebral disc syndrome is not before the 
Board at this time.  

Moreover, even assuming for discussion purposes that DC 5293 
applies to this case, the preponderance of the evidence is 
against an evaluation higher than 20 percent.  Under DC 5293, 
a 40 percent evaluation is assigned where evidence shows 
severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief; while a 60 percent 
evaluation is provided where the condition is pronounced.  
See 38 C.F.R. § 4.71a, DC 5293 (2001).  The most compelling 
evidence in support of the veteran's argument is Dr. M.D.'s 
report which states that the veteran suffers from bilateral 
lower extremity weakness secondary to lumbar disc disease.  
Dr. N.M. also diagnosed the veteran as having lumbosacral 
intervertebral disc syndrome.  Nevertheless, X-rays revealed 
only mild narrowing of the space between L5 and S1, and VA 
examiners in June 1994 and April 2000 stated that no clear 
radicular symptoms were present.  Physical examinations at 
that time also found no significant neurological findings.  
Consequently, the examiner in April 2000 concluded that the 
veteran's symptoms were most consistent with simple 
mechanical back pain due to strains he experienced in 
service.  Thus, even if the Board was required to consider DC 
5293, the preponderance of the evidence is against a finding 
that the veteran suffers from severe or pronounced 
intervertebral disc syndrome. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 20 percent for scoliosis of the 
lumbar spine.  Accordingly, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000); see also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) (holding that 
the VCAA did not alter the benefit-of-the doubt doctrine).  
Thus, the appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1) (2001).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

The Board finds, as did the RO, that this is not an 
exceptional case requiring referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.  The record does not objectively show that the 
veteran's service-connected scoliosis has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  A Social Security Administration decision of June 
1994 noted that the veteran had not engaged in substantial 
activity since February 1993 due to his herniated disc.  
However, that report made no reference to the veteran's 
scoliosis.  Dr. E.Z. also stated that the veteran should be 
awarded social security benefits because of his progressive 
disturbance of superior cerebral function.  The Board further 
notes that the veteran suffers from many other disabilities 
which impair his ability to work, including bilateral flat 
feet, a bilateral hand condition, a bilateral wrist 
condition, and a cervical spine condition.  Under these 
circumstances, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an evaluation in excess of 20 percent for 
scoliosis of the lumbar spine is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

